UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September30, 2007. ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 001-33096 United States Natural Gas Fund, LP (Exact name of registrant as specified in its charter) Delaware 20-5576760 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1320 Harbor Bay Parkway, Suite 145 Alameda, California 94502 (Address of principal executive offices) (510) 522-3336 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filer ¨Accelerated filer ¨Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): ¨ Yesx No UNITED STATES NATURAL GAS FUND, LP Table of Contents Part I. FINANCIAL INFORMATION Page Item 1. Condensed Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 Part II. OTHER INFORMATION Item 1A. Risk Factors 19 Item 5. Other Information 19 Item 6.Exhibits 19 Part I. FINANCIAL INFORMATION Item1. Condensed Financial Statements Index to Condensed Financial Statements Documents Page Condensed Statements of Financial Condition at September 30, 2007 (Unaudited) and December 31, 2006 2 Condensed Schedule of Investments (Unaudited) at September 30, 2007 3 Condensed Statements of Operations (Unaudited) for the three months ended September 30, 2007 and the period from April 18, 2007 (commencement of operations) to September 30, 2007 4 Condensed Statement of Changes in Partners' Capital (Unaudited) for the period from April 18, 2007 (commencement of operations) to September 30, 2007 5 Condensed Statement of Cash Flows (Unaudited) for the period from April 18, 2007 (commencement of operations) to September 30, 2007 6 Notes toCondensed Financial Statements for the period ended September 30, 2007 (Unaudited) 7 1 United States Natural Gas Fund, LP Condensed Statements of Financial Condition AtSeptember 30, 2007 (Unaudited) and December 31, 2006 September 30, 2007 December 31, 2006 Assets Cash and cash equivalents $ 302,720,143 $ 1,000 Equity in UBS Securities LLC trading accounts: Cash 130,383,326 - Unrealizedloss on open commodity futures contracts (13,529,200 ) - Receivable for units sold 65,197,167 - Interest receivable 956,354 - Other assets 5,000 - Total assets $ 485,732,790 $ 1,000 Liabilities and Partners' Capital Payable for units redeemed $ 3,917,623 $ - General Partner management fees (Note 3) 204,203 - Brokerage commissions payable 22,800 - Other liabilities 91,715 - Total liabilities 4,236,341 - Commitments and Contingencies (Notes3, 4and 5) Partners' Capital General Partner - 20 Limited Partners 481,496,449 980 Total Partners' Capital 481,496,449 1,000 Total liabilities and partners' capital $ 485,732,790 $ 1,000 Limited Partners' units outstanding 12,600,000 Net asset value per unit $ 38.21 Market value per unit $ 38.25 See accompanying notes to condensed financial statements. 2 United States Natural Gas Fund, LP Condensed Schedule of Investments (Unaudited) At September 30, 2007 Open Futures Contracts Loss on Open Number of Commodity % of Partners' Contracts Contracts Capital United States Contracts Natural Gas Futures contracts, expires November 2007 7,006 $ (13,529,200 ) (2.81 ) Cash Equivalents Cost Market Value United States - Money Market Funds AIM STIT- Liquid Assets Portfolio $ 32,692,804 $ 32,692,804 6.79 AIM STIT- STIC Prime Portfolio 52,921,238 52,921,238 10.99 Goldman Sachs Financial Square Funds - Government Fund 50,164,032 50,164,032 10.42 Goldman Sachs Financial Square Funds - Prime Obligations Fund 30,104,368 30,104,368 6.25 $ 165,882,442 165,882,442 34.45 Cash 136,837,701 28.42 Total cash & cash equivalents 302,720,143 62.87 Cash on deposit with broker 130,383,326 27.08 Other assets and receivables in excess of liabilities 61,922,180 12.86 Total Partners' Capital $ 481,496,449 100.00 See accompanying notes to condensed financial statements. 3 United States Natural Gas Fund, LP Condensed Statements of Operations (Unaudited) For the three months ended September 30, 2007 and the period from April 18, 2007 (commencement of operations) to September 30, 2007 Period from Three months ended April 18, 2007 to September 30, 2007 September 30, 2007 Income Gains (losses) on trading of commodity futures contracts: Realized gains on closed positions $ 10,910,020 $ 11,177,140 Change in unrealized losses on open positions (5,174,930 ) (13,529,200 ) Interest income 2,872,836 3,287,018 Other income 48,000 62,000 Total gain 8,655,926 996,958 Expenses General Partner management fees (Note 3) 387,014 445,377 Brokerage commissions 142,680 158,534 Other expenses 91,811 97,051 Total expenses 621,505 700,962 Net gain $ 8,034,421 $ 295,996 Net loss per limited partnership unit $ (5.28 ) $ (11.79 ) Net gain per weighted average limited partnership unit $ 1.17 $ 0.07 Weighted average limited partnership units outstanding 6,856,522 4,224,096 See accompanying notes to condensed financial statements. 4 United States Natural Gas Fund, LP Condensed Statement of Changes in Partners' Capital (Unaudited) For the period from April 18, 2007 (commencement of operations) toSeptember 30, 2007 General Partner Limited Partners Total Balances, at April 18, 2007 $ 20 $ 980 $ 1,000 Addition of 20,600,000 partnership units - 798,959,388 798,959,388 Redemption of 8,000,000 partnership units (20 ) (317,759,915 ) (317,759,935 ) Net gain - 295,996 295,996 Balances, at September 30, 2007 $ - $ 481,496,449 $ 481,496,449 Net Asset Value Per Unit At April 18, 2007 (commencement of operations) $ 50.00 At September 30, 2007 $ 38.21 See accompanying notes to condensed financial statements. 5 United States Natural Gas Fund, LP Condensed Statement of Cash Flows (Unaudited) For the period from April 18, 2007 (commencement of operations) to September 30, 2007 Cash Flows from Operating Activities: Net income (loss) $ 295,996 Adjustments to reconcile net income (loss) to net cash used in operating activities: Increase in commodity futures trading account - cash (130,383,326 ) Increase in unrealized loss on futures contracts 13,529,200 Increase in interest receivable and other assets (961,354 ) Increase in management fees payable 204,203 Increase in commissions payable 22,800 Increase in other liabilities 91,715 Net cash used in operating activities (117,200,766 ) Cash Flows from Financing Activities: Subscription of partnership units 733,762,221 Redemption of partnership units (313,842,312 ) Net cash provided by financing activities 419,919,909 Net Increase in Cash and Cash Equivalents 302,719,143 Cash and Cash Equivalents, beginning of period 1,000 Cash and Cash Equivalents, end of period $ 302,720,143 See accompanying notes to condensed financial statements. 6 United States Natural Gas Fund, LP Notes to Condensed Financial Statements For the period ended September30, 2007 (Unaudited) NOTE 1 - ORGANIZATION AND BUSINESS United States Natural Gas Fund, LP (“USNG” or the “Fund”) is organized as a limited partnership under the laws of the state of Delaware. The Fund is a commodity pool thatissues units that may be purchased and sold on the American Stock Exchange (the "AMEX"). The Fund will continue in perpetuity, unless terminated sooner upon the occurrence of one or more events as described in its Amended and RestatedAgreement of Limited Partnership (the “Limited Partnership Agreement”). The investment objective of the Fund is for the changes in percentage terms of its net asset value to reflect the changes in percentage terms of theprice of natural gas delivered at the Henry Hub, Louisiana as measured by the changes in the price of the futures contract on natural gas (the “Benchmark Futures Contract”) traded on the New York Mercantile Exchange (the "NYMEX") that is the near month contract to expire, except when the near month contract is within two weeks of expiration, in which case it will be measured by the futures contract that is the next month contract to expire, less the Fund’s expenses. The Fund will accomplish its objective through investments in futures contracts for natural gastraded on the NYMEX or other regulated commodity exchanges. The Fund may also invest in crude oil, heating oil, gasoline and other petroleum-based fuels that are traded on the NYMEX, ICE Futures or other U.S. and foreign exchanges (collectively, “Futures Contracts”) and other natural gas interests such as cash-settled options onFutures Contracts, forward contracts for natural gas and over-the-counter transactions that are based on the price of natural gas, oil and other petroleum-based fuels,Futures Contracts and indices based on the foregoing (collectively, “Other Natural Gas-Related Interests”), if in the opinion of the General Partner such investments will allow the Fund to achieve its investment objective. The Fund commenced operations on April 18, 2007 and has a fiscal year ending on December 31. Victoria Bay Asset Management, LLC is the general partner of the Fund (the “General Partner”) and is also responsible for the management of the Fund.
